DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN105823140 (hereinafter Yu).
With respect to claim 1 Yu discloses a method for producing a silencing device, comprising:
Acquiring a sound wave spectrum when an air purifier to be silenced performs operations;
Calculating a frequency value within the sound wave spectrum, which exceeds a sound wave frequency limit for the air purifier; and 
Producing a silencing device adapted to the air purifier according to the frequency value (the size of the perforations of perforated plate element 83 and the sizing and density of the cotton element 82 will all be selected to optimize the sound reduction by one of ordinary skill in the art.),
Wherein at least one structural parameter of the silencing device is configured according to the frequency value (the opening diameter of element 83 which is a perforated plate), and wherein the silencing device is configured to reduce a sound with the frequency value exceeding the sound wave frequency limit.

It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 2 Yu further discloses wherein the silencing device comprises a sound insulation mesh plate (83) and a silencing cotton (82) attached to the sound insulation mesh plat, and a plurality of meshes are in the sound insulation mesh plate (see figures there are multiple elements shown ); a sound wave frequency absorbed by the silencing device is equal to the frequency value; and at least one structural parameter of the silencing device comprises a mesh area of the sound insulation mesh plate (a known means of controlling what frequencies of sound waves pass through the opening), a silencing cotton volume corresponding to each mesh and a depth of each mesh (as seen in figures this is the case).
With respect to claim 3 Yu further discloses the sound wave frequency to be absorbed is governed by an equation (this is inherit in the sound waves being produced by the air purifier) the selection of the values of mesh area volume of a bulk absorber and a depth are known quantities to determine the frequency of sound to be absorbed. The selection of any such values would have been obvious to one of ordinary skill in the art.
With respect to claim 4 as in above claim 3 the selection of any value which optimized the results would have been obvious to select. See again holdings of In re Boesch as cited above.
With respect to claim 5 Yu discloses a silencing device comprising:
A sound insulating mesh plate (83); and

Wherein the sound insulation mesh plate comprises a plurality of meshes (see multiple elements), and the silencing cotton is located on an air outlet side of each mesh (see figures), wherein the sound insulation mesh plate and the silencing cotton is cooperatively configured to reduce a sound with the frequency value which exceeds the sound wave frequency limit for an air purifier attached to the silencing device (due to the apertures this is the case ,see also the purifier elements and the abstract of Yu).
With respect to claim 6 Yu further discloses wherein a sound wave frequency absorbed by the silencing device is defined by the claimed equation and parameters. This selection would have been obvious as the variables are known variables for sound reduction and the optimization thereof would have been obvious, see gain holdings of In re Boesch as cited above.
With respect to claim 7 as in above claim 6 the selection of any value which optimized the results would have been obvious to select. See again holdings of In re Boesch as cited above.
With respect to claim 8 Yu further discloses wherein the sound insulation mesh plate (83) is a plate body structure located in an air duct structure of the air purifier (see figures), and the silencing cotton (82) is located on a side, which is opposite to the air duct structure of the sound insulation mesh plate (that is to say is outboard or outside of it), wherein an airflow within the air duct structure flows through the plate surface of the sound insulation mesh plate.
With respect to claim 9 Yu further discloses wherein the sound insulation mesh (83) plate is a closed structure (that is to say it completely encloses the air passage way as shown in the figures and there is no gap for air to flow out of without passing through the mesh apertures), the silencing cotton (82) is positioned on an outer surface of the closed structure, an inner cavity of the closed structure forms a part of th air duct structure  of the air purifier, and an extending direction of a central axis o the sound insulation mesh plate is the same as a flowing direction of air within the air duct structure.

A housing (see figure 1) an air inlet, an air outlet, a fan module (11) and a silencing device, wherein the silencing device comprises:
A sound insulation mesh (83) and silencing cotton (82) attached to the sound insulation mesh plate, wherein a plurality of meshes are in the sound insulation mesh plate (see figures for plurality of elements 83), and the silencing cotton is located on an air outlet side of each mesh, wherein the sound insulation mesh plate and the silencing cotton is cooperatively configured to reduce a sound with the frequency value which exceeds the soundwave frequency limit for the air purifier (by nature of the aperture size of 83),
And wherein the air inlet is disposed in a peripheral lateral surface of a lower part of the housing (figure 1), the air outlet is disposed in a top of the housing, an air duct structure is disposed between the air inlet and the air outlet (as defined by the passage within the housing) the fan module is located in the air duct structure, the silencing device is mount3ed within the air duct structure between the fan module and the air outlet.
With respect to claim 11 Yu further discloses the sound wave frequency to be absorbed is governed by an equation (this is inherit in the sound waves being produced by the air purifier) the selection of the values of mesh area volume of a bulk absorber and a depth are known quantities to determine the frequency of sound to be absorbed. The selection of any such values would have been obvious to one of ordinary skill in the art.
With respect to claim 12 as in above claim 11 the selection of any value which optimized the results would have been obvious to select. See again holdings of In re Boesch as cited above.
With respect to claim 13 Yu further discloses wherein the sound insulation mesh plate (83) is a plate body structure located in an air duct structure of the air purifier (see figures), and the silencing cotton (82) is located on a side, which is opposite to the air duct structure of the sound insulation mesh 
With respect to claim 14 Yu further discloses wherein the sound insulation mesh (83) plate is a closed structure (that is to say it completely encloses the air passage way as shown in the figures and there is no gap for air to flow out of without passing through the mesh apertures), the silencing cotton (82) is positioned on an outer surface of the closed structure, an inner cavity of the closed structure forms a part of the air duct structure  of the air purifier, and an extending direction of a central axis of the sound insulation mesh plate is the same as a flowing direction of air within the air duct structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zambolin (US20200224898) discloses a flow generation unit and treatment thereof; Lind (US20160195299) discloses an acoustic dispersing airflow; Iwasaki (US20160102786) discloses a duct and method of manufacturing; Rydsund (US20160066699) discloses a sound dampening device; Merchant (US20110168482) discloses a silencer; Jangili (US20100077755) discloses a sound attenuation system and Mueller (US20060272886) discloses a silencer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837